UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

                                 )
DYNALANTIC CORPORATION,          )
                                 )
               Plaintiff,        )
                                 ) Civil Action No. 95-2301 (EGS)
               v.                )
                                 )
UNITED STATES DEPARTMENT         )
OF DEFENSE, et al.,              )
                                 )
               Defendants.       )
                                 )

                               ORDER

     For the reasons set forth in the accompanying Memorandum

Opinion filed this day, it is hereby

     ORDERED that Defendants’ Motion for Summary Judgment

regarding the facial constitutionality of the Section 8(a)

program, 15 U.S.C. § 637(a) et. seq., and its accompanying

regulations, is GRANTED; it is further

     ORDERED that Plaintiff’s Motion for Summary Judgment

regarding the facial constitutionality of the Section 8(a)

program is DENIED; it is further

     ORDERED that Defendants’ Motion for Summary Judgment

regarding the constitutionality of the 8(a) program as applied to

award contracts for military simulators is DENIED; it is further

     ORDERED that Plaintiff’s Motion for Summary Judgment

regarding the constitutionality of the 8(a) program as applied to

award contracts for military simulators is GRANTED; it is further
     ORDERED that the Small Business Administration and the

Department of Defense are hereby enjoined from awarding

procurements for military simulators under the Section 8(a)

program without first articulating a strong basis in evidence for

doing so; it is further

     ORDERED that Plaintiff’s remaining requests for declaratory

and injunctive relief are DENIED.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          August 15, 2012




                                2